COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


JOHN EDWARD KIRK, SR.
                                                                     MEMORANDUM OPINION*
v.     Record No. 0652-06-3                                              PER CURIAM
                                                                        AUGUST 8, 2006
SOUTHERN AIR, INC. AND
 PENNSYLVANIA MANUFACTURING ASSOCIATION
 INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Charles R. Allen, Jr., on brief), for appellant.

                 (Rachel L. Arnold; Midkiff, Muncie & Ross, P.C., on brief), for
                 appellees.


       John Edward Kirk (claimant) appeals a decision of the Workers’ Compensation

Commission finding that he failed to prove (1) his right foot problems were causally related to

his compensable July 6, 2004 injury by accident; and (2) he was entitled to a change in treating

physicians. We have reviewed the record and the commission’s opinion and find that this appeal

is without merit.1 Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Kirk v. Southern Air, Inc., VWC File No. 219-89-42 (Feb. 17, 2006). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         In light of our summary affirmance with respect to the first two questions presented by
claimant on appeal, we need not address the third question presented.